Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0263975 A1 (“Nagano”) in view of US 2019/0204461 A1 (“Lerche”), US 2015/0108358 A1 (“Sasaki”) and US 2013/0153975 A1 (“Henseler”).

Regarding claim 1, Nagano shows (Fig. 1-14) a photodetecting device (1, para 32) comprising: 
a semiconductor photodetecting element (10, para 33) that includes a semiconductor substrate (1N, para 34) having a first principal surface (1Na) and a second principal surface (1Nb) opposing each other, and a plurality of pixels (each APD a pixel, para 34) distributed two-dimensionally in the semiconductor substrate; and 
a mount substrate (20, para 51) on which the semiconductor photodetecting element is mounted, the mount substrate including a plurality of signal processing units (SP, para 54) arranged to process output signals from the respective pixels, 
wherein, for each of the pixels, the semiconductor photodetecting element includes:
an avalanche photodiode (APD, para 34) including a light receiving region (top of 1PA and 1PB) provided in the first principal surface side of the semiconductor substrate, and arranged to operate in Geiger mode (para 49);
a quenching resistor (R1, para 34) disposed on the first principal surface side of the semiconductor substrate, and each electrically connected in series with a respective avalanche photodiodes (Fig. 3); and 
a through-electrode (TE) electrically connected to the plurality of quenching resistors (through E3), and penetrating through the semiconductor substrate in a thickness direction (Fig. 2), 
each of the signal processing units electrically connected to the plurality of avalanche photodiodes (Fig. 5) via the corresponding through-electrode (from SP via the through interconnection not shown (para 54) and E7, E5 and TE), and arranged to output a signal 
Nagano shows a quenching resistor for each pixel but does not show a plurality of quenching resistors and APDs for each pixel.
Lerche shows a plurality of quenching resistors and APDs for each pixel (para 48).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Nagano, including plurality of quenching resitors and APDs for each pixel, with the invention of Lerche.  
The motivation to do so is that the combination produces  very high level of detail accuracy since the number of scans of the light distribution function is significantly increased for each pixel (para 41 last part).

Nagano in view of Lerche does not show wherein, for each of the pixels, the semiconductor photodetecting element includes:
a plurality of avalanche photodiodes each including a light receiving region provided in the first principal surface side of the semiconductor substrate, and arranged to operate in Geiger mode;
wherein the light receiving regions of the plurality of avalanche photodiodes are two- dimensionally distributed for each of the pixels, 
each of the signal processing units includes a current mirror circuit electrically connected to the plurality of avalanche photodiodes via the corresponding through-electrode, and arranged to output a signal corresponding to output signals from the plurality of avalanche photodiodes, and 
the number of the plurality of signal processing units included on the mount substrate is more than the number of light receiving regions in each of the pixels.


a plurality of avalanche photodiodes (APD or avalanche photodiode 14, para 64) each including a light receiving region (top of upper 14B) provided in the first principal surface side of the semiconductor substrate, and arranged to operate in Geiger mode (para 29);
wherein the light receiving regions (top of upper 14B, 14A) of the plurality of avalanche photodiodes are two-dimensionally distributed for each of the pixels (Fig. 5).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Nagano in view of Lerche, including multiple APD for each pixel in Geiger mode operation, with the invention of Sasaki.  
The motivation to do so is that the combination produces output signal with measurable photons (para 69).
Nagano in view of Lerche and Sasaki does not show each of the signal processing units includes a current mirror circuit and the number of the plurality of signal processing units included on the mount substrate is more than the number of light receiving regions in each of the pixels.
Hensler shows (Fig. 2-3) signal processing unit (amplifier element Ti,j for each of photodiode Di,j in the array in a microcell Mi,j, para 30) includes a current mirror circuit (para 35) and the number of the plurality of signal processing units (additional amplifier elements with current mirror circuit, para 36).
Although the limitation “the number of the plurality of signal processing units included on the mount substrate (Nagano) is more than the number of light receiving regions in each of the pixels” is not shown in Hensler, it is teaches the current mirror circuit of reducing parasitic capacitances by means of subdivision into individual trigger signal lines.

The motivation to do so is that the combination produces signal with lesser parasitic capacitances (para 36).

2. Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano in view of Lerche, Sasaki and Hensler, as applied to claim 1 above, further in view of US 2013/0235240 A1 (“Yoshida”) and US 2018/0226930 A1 (“Schober”).

Regarding claim 3, Nagano in view of Lerche, Sasaki and Hensler shows each of the signal processing units (Nagano, SP) includes an output signal from the current mirror circuit.
Nagano in view of Lerche, Sasaki and Hensler does not show each of the signal processing units includes a comparator arranged to receive an output signal.
Yoshida shows each of the signal processing units includes a comparator arranged to receive an output signal (para 26).
Additionally, Schober teaches comparator with improved gain and signal-to-noise thus reducing the effect of noise.. 
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yoshida, with comparator, to the invention of Nagano in view of Lerche, Sasaki and Hensler.
The motivation to do so is that the combination produces signal output only for any signal above the threshold of the reference voltage only thus further reducing noise signals to be outputted (para 121, Schober).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein each of the signal processing units includes a gate grounded circuit between the corresponding through- electrode and the current mirror circuit”.

Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive. Regarding the argument “Specifically, the applied references are not and, even if they are combined, the combination does not suggest each and every feature of claim 1” in Page 6-7 does not provide any feature or limitation not covered by the stated references. 
The applicant continues with the statement 
“In this case, the Office has done just that-relying upon knowledge gleaned only from Applicant's disclosure to piece together the disparate cited references” and 
“In addition, in Henseler, the microcells (Mi,j) including APD (Di,j) and the signal processing units are configured monolithically. See Henseler at Fig. 3”. 

In view of those remarks, the examiner does not find it persuasive. Specifically the stated figure of Hansler (Fig. 3) is shown as a schematic and not a layout of the actual device. As such, the conclusion is not found acceptable. Also, the whole purpose of a 103 rejection is the fact that a single reference does not contain all the stated limitations of a claim and as such, it is imperative to present such limitations in other related art so as to have a combined structure with such combination. The applicant has failed to provide any specific inconsistency from such combination, provide arguments directed to why the motivation is insufficient, or provide detail as to how the proposed combination fails to meet 

Moreover, the limitation “signal processing unit” is a broad term and as such, any transistor in processing the signal, can be termed as such. In that scope, the signal processing units in the Hansler reference outnumbers the number of pixels (one for each microcell M and some for amplification of combined signal (T1,1 … Tm,1)). Also, in most cases, there are more than one microcells configured within a single pixel (para 50 of Lerche). As such, the combination of Hensler with other references are proper.
The applicant also stated conclusory statement “Indeed, such a modification in the Nagano/Lerche/Sasaki device would have served only to increase power consumption and heat generation” without providing any evidence.
As such, the rejection is considered as proper and resubmitted as a Final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        


/W.H/Examiner, Art Unit 2819